            Case 8:19-cr-00297-TDC Document 28 Filed 07/14/20 Page 1 of 2


                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

                                                  *
UNITED STATES OF AMERICA
                                                  *          Criminal No. TDC-19-297
       v.
                                                  *
TIMOTHY HAMILTON,
                                                  *
       Defendant
                                                ******

                            JOINT MOTION FOR CONTINUANCE

       The United States of America and Timothy Hamilton (collectively, the “Parties”) jointly

move this Court for a sixty day continuance of the Sentencing in this matter, which is currently set

for August 4, 2020 at 9:30 a.m. In support of the motion, the Parties state as follows:

       1.      On July 10, 2019, Defendant Timothy Hamilton entered a guilty plea to a two-count

information charging conspiracy to commit health care fraud and conflicts of interest, in violation,

of 18 U.S.C. §§ 1349 and 208, respectively. The defendant is currently on release.

       2.      The parties are seeking to postpone Mr. Hamilton’s sentencing for a period of at least

sixty days, in light of other, related proceedings, which are still pending. More information regarding

the other proceedings is provided in the sealed Supplement to this motion.

       3.      Mr. Hamilton joins this motion and believes that it will be beneficial to have the

related proceedings resolved prior to Mr. Hamilton’s sentencing.

       4.      Mr. Hamilton also requests that this Court schedule any sentencing in this matter as a

virtual proceeding, as opposed to an in-person sentencing, in light of COVID-19, for the reasons

more fully articulated in the sealed Supplement to this motion.

       5.      Accordingly, the Parties jointly request a sixty day continuance of the August 4, 2020

sentencing date and ask that the Court order the Supplement to this motion Sealed.

                                              Respectfully submitted,

                                              ROBERT K. HUR
                                              UNITED STATES ATTORNEY
Case 8:19-cr-00297-TDC Document 28 Filed 07/14/20 Page 2 of 2

                                 /s/
                          Harry M. Gruber
                          Dana Brusca
                          Assistant United States Attorneys
                          36 S. Charles St., 4th Floor
                          Baltimore, MD 21201
                          harry.gruber@usdoj.gov
                          (410) 209-4835

                          Counsel for the United States

                                 /s/
                          Martin S. Himeles, Jr. (Fed. Bar No. 03430)
                          Zuckerman Spaeder LLP
                          100 E. Pratt St., Suite 2440
                          Baltimore, MD 21202
                          mhimeles@zuckerman.com
                          (410) 949-1144

                          Counsel for the Defendant




                              2
